John F. STROUD, Jr., Judge, concurring. While I agree with the majority opinion that the remaining issues raised by appellant are not likely to arise again upon retrial, I feel compelled to write separately in order to express what I regard as an abuse of discretion by the trial court in refusing to grant a continuance. The frustrations experienced by trial judges in dealing with requests for continuances and trying to keep their trial dockets current are fully understandable. In this case, however, it seems that the least culpable attorney bore the brunt of the trial court’s frustration. On September 3, 1999, the trial court heard defense counsel’s first request for a continuance. Counsel explained that he had been appointed to the case approximately two weeks earlier, on August 19, 1999; that he had just received the case file on Monday; and that he needed a continuance to prepare for trial. The trial court responded: There have been several scheduling orders and continuances filed and apparently, Mr. Anderson’s had difficulty with every attorney that’s appointed for him John Williams, Joe Hughes. Judge Laser held a hearing on May 3, and ordered Mr. Hughes to continue the case and I see on August 19, that Mr. Hughes approached Judge Turner and he was relieved at that time and you were appointed. The case is set for the 14th and I don’t see any reason to continue it further. You’re going to have to drop what you’re doing and get ready for trial because I’m going to trial on the 14th. (Emphasis added.) In his September 13, 1999, motion for continuance, defense counsel again explained that appellant’s jury trial was scheduled for September 14, 1999; that he had been appointed to the case on August 19, 1999, taking the place of an attorney who was allowed to withdraw; that he had not received the case file until August 30, 1999; that he had requested a continuance on September 3, 1999, which was denied; and that he did not believe that he had received adequate time to prepare for trial, considering the seriousness of the alleged three felonies, which included first-degree murder. The motion was again denied. Under the circumstances of this case, I believe it was an abuse of discretion for the trial court to expect defense counsel “to drop what you’re doing and get ready for trial” without some inquiry as to defense counsel’s other trial settings and commitments that would affect his ability to drop everything. See Butler v. State, 339 Ark. 429, 5 S.W.3d 466 (1999). To whatever extent the attorney is shorted in his time for trial preparation, his client is correspondingly prejudiced.